DETAILED ACTION

Response to Arguments 
Applicant’s amendments and arguments have been considered but they do not place the claims in condition for allowance.
First, Examiner notes that the amended language does not require a direct connection between a sensor and luminaire, because the claim also includes an alternative, i.e. “or directly within.”  That reads on a sensor being connected to anything, as long as it’s within the luminaire.  Being coupled to the luminaire is not required.
Second, even if “or directly within” were removed, Vernon would still meet the limitation. “Luminaire” generally refers to a complete lighting unit, so being “coupled” to it could mean connected to any subpart of the overall unit—a battery or controller for example.  Vernon does teach that the camera is connected by wire to the control module 304 (and units 304, 305), which are part of the overall unit that would be installed, i.e. the luminaire [Vernon, Fig. 2, para. 30].  Thus the sensor is directly electrically coupled to the luminaire, and the limitation is met.

Allowable Subject Matter
Claims 24, 28, 32, 34, 35, 39 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21, 29, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Vernon, US 2003/0174865.

21 and 36. Vernon teaches a system comprising:
a luminaire [lamp 132, Fig. 1] a sensor system electromechanically coupled directly to or within luminaire [Fig. 2, para. 30; see Response to arguments above], the sensor system having a sealed housing [lamp 132 is within sealed housing, Figs. 1, 2, paras. 26, 27, 29];
a light emitting apparatus disposed within the luminaire [lamp 132, Fig. 1, paras. 28-30];
a camera with environmentally sealed adjustment capabilities mounted within the sealed housing, the camera having a field of view that is at least partially illuminated by light from the light emitting apparatus [camera 10, facing in same direction as lamp, Fig. 1, paras. 26, 27, 33]; and
a movement apparatus coupled to the camera and arranged to change an orientation of the camera based on operator actuation of the movement apparatus from outside of the sealed housing, the change of the orientation of the camera causing a field of view of the camera to change [manually tilting the U bracket 201 or swiveling around grub screw 205 changes the orientation from outside the housing, Fig. 2, para. 31].
[paras. 3, 9], which also would suggest the combination.

29.    Vernon teaches a sensor method comprising:
accessing a luminaire that is mounted to a light pole, the luminaire including a sensor system electromechanically coupled directly to or directly within the luminaire [Fig. 2, para. 30; see Response to arguments above],, the sensor system having a sealed housing, and a light emitting apparatus within the sealed housing [lamp 132 is installed within sealed housing, Figs. 1, 2, paras. 26, 27, 29];
mounting a camera with environmentally sealed adjustment capabilities within the sealed housing, the camera having a field of view that is least partially illuminable by light from the light emitted apparatus [camera 10, facing in same direction as lamp, Fig. 1, paras. 26, 27, 33];
coupling a movement apparatus to the camera that is arranged to change an orientation of the camera disposed inside the sealed housing [manually tilting the U bracket 201 or swiveling around grub screw 205 changes the orientation from outside the housing, Fig. 2, para. 31; note the claim is interpreted to mean that the camera, not necessarily the movement apparatus, is “disposed inside” the housing]; and
causing a change in a field of view of the camera by changing an orientation of the camera, via the movement apparatus, based on operator actuation of the movement apparatus from outside of the sealed housing [manually tilting the U bracket 201 or swiveling around grub screw 205 changes the orientation from outside the housing, Fig. 2, para. 31].
[paras. 3, 9], which also would suggest the combination.


Claims 22 and 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Vernon as cited above in view of Arbuckle, US 6,019,524.  Vernon is silent on a window. Arbuckle teaches a system further comprising: a window in the sealed housing that provides visibility through which an orientation of the camera is viewable to an operator outside of the sealed housing [position of camera is observable by installer, i.e. operator via window 62, Figs. 4, 5, col. 4, 48-56; cols. 3-4, ll. 60-2].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the references, to allow the installer to verify the position of the camera with respect to the window and after the housing is closed.


Claims 23, 25, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Vernon as cited above in view of Yano, US 6,088,737.

23 and 31. Vernon is silent on the recited indicator apparatus.  Yano teaches The system of claim 21, further comprising: an indicator apparatus that presents an orientation of the camera to a viewer that is outside of the housing, without opening the housing, by moving the indicator apparatus as the [indicators 73, 74, Figs. 1, 7, col. 9, 45-61; also note that the orientation of the sensor (i.e. camera) is also indicated by the video stream itself, the display window showing the current field of view, etc. Display is viewed by remote (outside) viewer]. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vernon with Yano so that a remote user can operate and adjust the camera according to application, for example subject tracking or other camera movement.

25 and 38. Yano teaches the system of claim 23, wherein the indicator apparatus includes a sensor that detects movement or an orientation of the camera and visually displays the orientation of the camera on a display [the indicators 73 and 74  receive data from sensors in the housing that determine the current pan/tilt, in order to display that data. Those indicators must necessarily change their "position" (i.e. status or orientation) along with the sensor in the housing. Figs. 1, 7, col. 9, 45-61].


Claims 26 and 33 (from 21 and 29) are rejected under 35 U.S.C. 103 as being unpatentable over Vernon and Yano as cited above in view of Shim, US 2011/0216193, and Dietl, US 2014/0015981. Vernon is silent on remote control.  Yano teaches a system comprising a remote control device that communicates with the remote control device, wherein orientation of the camera is remotely controllable using the remote control device [operator actuates controls remotely, Fig. 7, col. 9, 45-61].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vernon with Yano so that a remote user can operate and adjust the camera according to application, for example subject tracking or other camera movement.
[motors 60, 70, Figs. 1, 2, paras. 54-57].  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, incorporating Shim in order to provide range of motion to the camera via electric motors, enabling remote orientation control.
The above references are silent on wireless control.  Dietl teaches a system for wirelessly controlling a camera, including panning or tilting [paras. 116, 120, 122, 123, 126, 127, 132, 134, 137, 146, 148].  It would have been obvious before the effective filing date of the claimed invention to combine the references, using wireless communication to obviate the need to install wiring to the camera.
 

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Vernon and Yano and Arbuckle as cited above. Vernon and Yano do not teach a pivoting plate. Arbuckle teaches The system of claim 23, wherein the movement apparatus includes a plate coupled with the camera and that pivots within the housing and moves both the camera and the indicator apparatus [both the camera and the indicator, i.e. the displayed view (e.g. as taught in Yano rejecting claim 25 above) change/move when table 16 is pivoted/tilted within the housing, Figs. 1, 2, 4-6, cols. 2-3, ll. 41-25].  Before the effective filing date of the claimed invention, it would have been obvious to combine the references and use the teaching of Arbuckle as an efficient means of moving the camera, simply requiring a screw and pivot which are low cost and low maintenance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



/TRN/
/PANKAJ KUMAR/               Supervisory Patent Examiner, Art Unit 2424